Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “a durable material with low friction characteristics” which is unclear and renders the claims indefinite. Specifically, the terms “durable” and “low friction” are relative terms not defined by the claim, and the metes and bounds of the claim cannot be determined. 
Claim 8 recites “to slide laterally and easily” which is unclear and renders the claims indefinite. Specifically, it is unclear what is required by the term “easily”, as it is also a relative term, and not defined by the claims.
Claim 10 contains the trademark/trade name TEFLON.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or 
Claim 14 recites “near the vicinity” which is unclear and renders the claim indefinite. The distance required by the claim cannot be determined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-14, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Romano (USPN 5,257,683).
Regarding claim 1, Romano discloses a control device configured for operating an electromechanical gear shifting mechanism of a bicycle, the control device comprising: a housing (3) mountable to a bicycle; a brake lever (12) coupled to and pivotally movable relative to the housing, a shift lever (50) movable in concert with the brake lever and movable relative to the housing and relative to the brake lever; the shift lever having a contact surface (see Fig. 1) on a part thereof, and a backer (61) provided on a receiving portion (see Fig 1) of the brake lever, wherein the contact surface of the shift lever is disposed in contact with the backer.
Romano does not disclose that the backer is provided on the shift lever, or the contact surface is provided on the break lever.  
One of ordinary skill in the art would have recognized that the reversal of parts of the backer and contact is a matter of design choice known to one skilled in the art.  See M.P.E.P. sec. 2144.04 VI(A)(citing In re Gazdar, 104 USPQ 400 (CCPA 1955)).  Such an arrangement is utilized for the predictable result of reducing friction, while allowing contact of two parts. Placing the backer on the shift lever and the contact surface on the brake lever would not change how the device of Romano functions.
 It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify Romano to include the backer on the shift lever, and the contact surface on the brake lever,  as rearrangement of parts are obvious modifications known to one skilled in the art. 
Regarding claim 2, the control device of claim 1, wherein the receiving portion is a pocket (see Fig. 1 of Romano) provided on the shift lever.
Regarding claim 3, the control device of claim 2, wherein the backer is seated (see Fig. 1 of Romano) in the pocket on the shift lever.
Regarding claim 4, the control device of claim 3, wherein the pocket captures (see Fig. 1 of Romano, the pocket is considered to capture at least the bottom edge) at least one edge of the backer.
Regarding claim 5, The control device of claim 4, wherein the backer has a friction reducing surface (Column 7, lines 41-42, TEFLON) exposed to and in contact with the contact surface of the brake lever.
Regarding claim 6, the control device of claim 1, wherein the backer is captured between the contact surface of the brake lever and the receiving portion on the shift lever (see Fig. 1).
Regarding claim 7, the control device of claim 1, wherein the backer is made from a durable material with low friction characteristics (as best understood, TEFLON is considered to meet these criteria).
Regarding claim 8, the control device of claim 7, wherein the backer allows the shift lever to slide laterally and easily (as best understood, the TEFLON element 61 is provided for this purpose) relative to the brake lever to inhibit binding and wear.
Regarding claim 9, the control device of claim 7, wherein the backer is made from a material different from (TEFLON) the shift lever and is attached to (according to the modification above) the shift lever.
Regarding claim 10, The control device of claim 7, wherein the backer is formed from a Teflon material (Column 7, lines 41-42).
Regarding claim 12, The control device of claim 1, wherein the backer is secured to the shift lever (according to the modification above) after the independent manufacture of the shift lever and the backer.
Regarding claim 13, the control device of claim 1, wherein the receiving portion and the backer are located near a paddle end (see Fig. 1 of Romano) of the shift lever.
Regarding claim 14, the control device of claim 13, wherein the contact surface is located on the brake lever near the vicinity (as best understood, See Fig. 1 of Romano) of the paddle end of the shift lever.
Claim 11, is/are rejected under 35 U.S.C. 103 as being unpatentable over Romano (USPN 5,257,683) as modified above, and further in view of Shipman et al. (US 2015/0284049).
Romano discloses the claimed invention except for wherein the contact surface of the brake lever is a bump or protrusion on the brake lever.
Shipman discloses a protrusion (68, paragraph [0041]) provided on a brake lever (36) that contacts a shift lever (38).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to have modified the control device of Romano to have a protrusion on the contact surface of the brake lever, in order to ensure positive contact with the shift lever.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE COOK whose telephone number is (571)272-5968. The examiner can normally be reached M-F 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAKE COOK
Primary Examiner
Art Unit 3658



/Jake Cook/Primary Examiner, Art Unit 3658